Case 1:21-cr-10149-LTS Document 1-1 Filed 05/13/21 Page 1 of 2

&JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency FBV/OIG
City _Boston Related Case Information:

County Suffolk Superseding Ind./ Inf. Case No.

 

Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number
R 20/R 40 from District of

 

 

 

Defendant Information:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant Name George Finch Juvenile: [| Yes No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No

Alias Name

Address (City & State) Franklin, MA

Birth date (Yr only): 1962 SSN (last4#);_ 8095 Sex M__ Race: Nationality:

Defense Counsel if known: Richard Sweeney Address Sweeney & Associates, LLC

Bar Number 647615 225 W. Squantum Street, Suite 100
Quincy, MA 02171

U.S. Attorney Information:

AUSA — _Mark Grady Bar Number if applicable

Interpreter: [| Yes No List language and/or dialect:

Victims: [V Yes [_]No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [| Yes No

Matter to be SEALED: [ Yes IW No

[Warrant Requested Regular Process [| In Custody

Location Status:

Arrest Date

[_]Already in Federal Custody as of in

[ ]Already in State Custody at [_ Serving Sentence [Awaiting Trial

[Jon Pretrial Release: | Ordered by: on

Charging Document: [ | Complaint Information [ ] Indictment

Total # of Counts: [_ ]Petty — [_|Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: 05/12/2021 Signature of AUSA:
Case 1:21-cr-10149-LTS Document 1-1 Filed 05/13/21 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):
Name of Defendant

Set 1

Set 2

Set 3

Set 4

Set 5

Set 6

Set 7

Set 8

Set 9

Set 10

Set 11

Set 12

Set 13

Set 14

Set 15

ADDITIONAL INFORMATION:

Index Key/Code
18 U.S.C. § 371

18 U.S.C. §§ 666 and 2

George Finch

 

U.S.C. Citations

Description of Offense Charged
Conspiracy to Commit Theft Conferening Programs
Receiving Federal Funds

Theft Concerning Programs Receiving Federal Funds;
Aiding and Abetting

Count Numbers

 

18 U.S.C. § 981(a)(1)(C)

Forfeiture Allegation

 

28 U.S.C. § 2461(c)

Forfeiture Allegation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
